Case: 21-10752     Document: 00516263322          Page: 1    Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 21-10752                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                         April 1, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Michael Fairley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-357-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Christopher Michael Fairley pleaded guilty to using or possessing a
   fraudulent immigration document, namely a passport card. The district
   court sentenced him to 23 months of imprisonment and two years of
   supervised release. Fairley timely appealed.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10752      Document: 00516263322          Page: 2   Date Filed: 04/01/2022




                                    No. 21-10752


          In his sole appellate issue, Fairley challenges the supervised release
   condition that he provide to his probation officer “any requested financial
   information.” He argues that the condition should not have been imposed
   because his judgment of conviction did not order any financial obligation.
   Review is for plain error because, although Fairley challenged the condition
   in the district court, he did so on other grounds. See United States v. Medina-
   Anicacio, 325 F.3d 638, 643 (5th Cir. 2003).
          In sentencing Fairley, the district court tied the financial-disclosure
   condition to relevant sentencing factors and carefully considered the need to
   impose no greater deprivation of liberty than was necessary to account for
   them. See 18 U.S.C. § 3583(d)(1)-(2); 18 U.S.C. § 3553(a)(1), (a)(2)(C).
   Moreover, the condition is not inconsistent with the language used in the
   policy statement found at U.S.S.G. § 5D1.3(d)(3).           See § 3583(d)(3);
   § 5D1.3(d)(3), p.s.
          On this record, we are not persuaded that the district court clearly or
   obviously abused its discretion in imposing the financial-disclosure
   condition. See § 3583(d); § 5D1.3(d)(3), p.s.; United States v. Bree, 927 F.3d
   856, 859-60 (5th Cir. 2019). Fairley’s reliance on United States v. Stafford,
   983 F.2d 25 (5th Cir. 1993), is misplaced and fails to demonstrate plain error.
   See Bree, 927 F.3d at 859.
          AFFIRMED.




                                         2